                  Case 3:20-cv-00467-MAD-ML Document 30 Filed 08/25/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofNew York
                                                                      __________


                     Olivia Haynie et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     3:20-cv-00467-MAD-ML
                      Cornell University                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Cornell University                                                                                           .


Date:          08/25/2020                                                               /s/ Paul B. Rietema
                                                                                         Attorney’s signature


                                                                         Paul B. Rietema (pro hac vice; IL Bar #6300671)
                                                                                     Printed name and bar number
                                                                                       Jenner & Block LLP
                                                                                        353 N. Clark Street
                                                                                      Chicago, IL 60654-3456

                                                                                               Address

                                                                                      PRietema@jenner.com
                                                                                            E-mail address

                                                                                          (312) 840-7208
                                                                                          Telephone number

                                                                                          (312) 840-7308
                                                                                             FAX number
